Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/233,681 filed 04/19/2021.  Claims 1-17 are pending and have been examined.
The information disclosure statements (IDS) submitted on 04/19/2021 and 06/08/2021 were considered by the examiner.
Form of Claims
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chino (US 2017/0006226).
Consider claim 1, Chino clearly teaches a method for enhancing the performance of a video camera capable of switching between night-mode operation and day-mode operation, (Fig. 11) comprising:

acquiring a first sequence of images with the video camera without a second filter setup arranged in front of an image sensor of the video camera, (Images can be captured in day mode or night mode without infrared pass filter 2-3 inserted in front of the sensor 3, [0031], [0032], [0039], [0040].)

acquiring a second sequence of images with the video camera with the second filter setup in front of the image sensor of the video camera, the second filter setup comprising an IR-transmission filter of known transmission characteristics and having a transmission in the IR-region of at least 30% and spatially uniform transmission over its active area such that every pixel of the image sensor will be affected uniformly, (Images can be captured in clear IR mode with infrared pass filter 2-3 positioned in front of the sensor 3, [0033], [0041].  Fig. 12: Infrared pass filter 2-3 passes 100% of infrared light, [0094].)

using the first and the second sequences of images to calculate a contribution of visual light and/or a contribution of IR radiation in images in the first sequence of images or the second sequence of images, (Illuminance of the captured images is calculated, [0034], [0037], [0057], [0069], [0081], [0095]-[0103].) and 

utilizing an assessment of the calculated contribution to improve the performance of the video camera by, switching the video camera from night-mode to day-mode or vice versa, or to deduce and add color information to images acquired with full or partial transmission of IR-radiation to the image sensor. (Fig. 11: In step S1003 if the illuminance is less than a predetermined value the camera is set to night mode, [0069], [0072]-[0074].  In step S1015 if the illuminance is greater than a predetermined value the camera is set to day mode and if the illuminance is less than a predetermined value the camera is set to night mode, [0081]-[0086].)
claim 2, Chino clearly teaches the first sequence of images is acquired with a filter setup comprising an IR-cut filter arranged in front of the image sensor, i.e., with the camera operating in day- mode. (In day mode the infrared cut filter 2-1 is inserted, [0031], [0039].)

Consider claim 3, Chino clearly teaches the first sequence of images is acquired without any IR-cut filter arranged in front of the image sensor, i.e., with the camera operating in night-mode. (In night mode the dummy glass 2-2 is inserted, [0032], [0040])

Consider claim 11, Chino clearly teaches a video camera capable of switching between night-mode operation and day-mode operation, (Fig. 2) comprising: 

an image sensor acquiring a first sequence of images with a filter arranged in front of the image sensor, the filter setup comprising an IR-transmission filter of known transmission characteristics and having a transmission in the IR-region of at least 30% and spatially uniform transmission over its active area such that every pixel of the image sensor will be affected uniformly, (Images can be captured in clear IR mode with infrared pass filter 2-3 positioned in front of the sensor 3, [0033], [0041].  Fig. 12: Infrared pass filter 2-3 passes 100% of infrared light, [0094].)

the image sensor acquiring a second sequence of images without the filter arranged in front of the image sensor, (Images can be captured in day mode or night mode without infrared pass filter 2-3 inserted in front of the sensor 3, [0031], [0032], [0039], [0040].)

an actuation mechanism for transferring the filter to and from a position in front of the image sensor, (Filter driving unit 8, [0037])

a processor for receiving the first and the second sequences of images to calculate a contribution of visual light and/or a contribution of IR radiation in images in the first sequence of images or the second sequence of images, (Illuminance of the captured images is calculated, [0034], [0037], [0057], [0069], [0081], [0095]-[0103].) and 

utilizing an assessment of the calculated contribution to improve the performance of the video camera by, switching the video camera from night-mode to day-mode or vice versa, or to deduce and add color information to images acquired with full or partial transmission of IR- radiation to the image sensor. (Fig. 11: In step S1003 if the illuminance is less than a predetermined value the camera is set to night mode, [0069], [0072]-[0074].  In step S1015 if the illuminance is greater than a predetermined value the camera is set to day mode and if the illuminance is less than a predetermined value the camera is set to night mode, [0081]-[0086].)

Consider claim 12, Chino clearly teaches the filter further comprises an IR-cut filter. (Infrared cut filter 2-1, [0031])

Consider claim 13, Chino clearly teaches the filter further comprises an IR-transmission filter. (Infrared pass filter 2-3, [0033])
Consider claim 14, Chino clearly teaches the actuation mechanism is used for both filters. (Filter driving unit 8, [0037])

Consider claim 16, Chino clearly teaches the IR-transmission filter has a transmission in the IR- region of above 30%, 40%, 50 %, 60%, 70%, 80%, or 90%.  (Fig. 12: Infrared pass filter 2-3 passes 100% of infrared light, [0094].)

Consider claim 17, Chino clearly teaches the IR-transmission filter has a transmission in the IR- region of above 30%, 40%, 50 %, 60%, 70%, 80%, or 90%.  (Fig. 12: Infrared pass filter 2-3 passes 100% of infrared light, [0094].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 2017/0006226) in view of Hjelmstrom et al. (US 2019/0007665), herein Hjelmstrom.
Consider claim 4, Chino clearly teaches the assessment.

However, Chino does not explicitly teach the assessment is used to add color information to portions of the image otherwise having a skewed color information due to IR-contribution.

In an analogous art, Hjelmstrom, which discloses a system for image processing, clearly teaches the assessment is used to add color information to portions of the image otherwise having a skewed color information due to IR-contribution. (A range of intermediate states between day and night mode can be captured and color correction is performed to correct for IR radiation distortion, [0039].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Chino by the assessment is used to add color information to portions of the image otherwise having a skewed color information due to IR-contribution, as taught by Hjelmstrom, for the benefit of improving the quality of the displayed images.
	
Consider claim 6, Chino combined with Hjelmstrom clearly teaches the acquisition of the first and second sequence of images is performed at regular intervals or as a result of an event, such that color information is updated at a lower rate than a current frame rate of the video camera.  (The method is initiated automatically or upon user request, [0042] Hjelmstrom.)

Consider claim 7, Chino combined with Hjelmstrom clearly teaches the first sequence of images is acquired with a filter setup comprising an IR-cut filter arranged in front of the image sensor, i.e., with the camera operating in day- mode, and wherein the camera is maintained in operation with the IR-transmission filter arranged in front of the image sensor following the calculation. (Automatic day/night mode, [0080]-[0086] Chino)

Consider claim 8, Chino combined with Hjelmstrom clearly teaches the first sequence of images is acquired with a filter setup comprising an IR-cut filter arranged in front of the image sensor, i.e., with the camera operating in day- mode, and wherein the camera is switched to night-mode operation following the assessment. (Automatic day/night mode, [0080]-[0086] Chino)

claim 9, Chino combined with Hjelmstrom clearly teaches the assessment is performed at a resolution of groups of pixels, wherein the image is divided into multiple groups of pixels. ([0011])

Consider claim 10, Chino combined with Hjelmstrom clearly teaches different regions of the image have different weights in the assessment of the calculated contribution. (Areas with a strong source of IR will not be weighted to avoid saturation of the pixels, [0011] Hjelmstrom.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 2017/0006226) in view of Hjelmstrom et al. (US 2019/0007665) in view of Heitz III et al. (US 2021/0400167), herein Heitz.
Consider claim 5, Chino combined with Hjelmstrom clearly teaches the method of claim 4.

However, Chino combined with Hjelmstrom does not explicitly teach segmentation of an image into areas with motion and areas without motion, wherein the addition of color information is applied in areas without motion.

In an analogous art, Heitz, which discloses a system for image processing, clearly teaches segmentation of an image into areas with motion and areas without motion, wherein the addition of color information is applied in areas without motion. (Moving entities and background IR data of the image are determined and the background segments are colorized, [0125], [0154].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Chino combined with Hjelmstrom by segmentation of an image into areas with motion and areas without motion, wherein the addition of color information is applied in areas without motion, as taught by Heitz, to achieve the predictable result of adding color to the background of an Infrared image.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 2017/0006226) in view of Chen (US 2020/0186711).
Consider claim 15, Chino clearly teaches the IR-cut filter and the IR-transmission filter.

However, Chino does not explicitly teach the IR-cut filter and the IR-transmission filter are arranged side by side, so that the actuation mechanism may transfer 

In an analogous art, Chen, which discloses a system for image processing, clearly teaches the IR-cut filter and the IR-transmission filter are arranged side by side, so that the actuation mechanism may transfer them to and from the position in front of the image sensor by means of a translational or rotational motion. (Fig. 1; Filters 140 and 142 are positioned side-by-side and moved along a groove in the filter module 130, [0027].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Chino by the IR-cut filter and the IR-transmission filter are arranged side by side, so that the actuation mechanism may transfer them to and from the position in front of the image sensor by means of a translational or rotational motion, as taught by Chen, to achieve the predictable result of moving either filter in front of the sensor.
	
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425